NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                            ABELINA L., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, R.M., Appellees.

                              No. 1 CA-JV 21-0049
                                FILED 9-9-2021


            Appeal from the Superior Court in Maricopa County
                              No. JD37086
                    The Honorable Sam J. Myers, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
                          ABELINA L. v. DCS, R.M.
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge D. Steven Williams delivered the decision of the Court, in
which Judge David B. Gass and Judge James B. Morse Jr. joined.


W I L L I A M S, Judge:

¶1            Abelina L. (“Mother”) appeals the juvenile court’s order
terminating her parental rights to her child (“R.M.”). For reasons that
follow, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            R.M. was born in 2019. Shortly thereafter, the Arizona
Department of Child Safety (“DCS”) received a report that Mother was
unable to care for R.M. because of Mother’s unaddressed mental health and
cognitive disabilities, including her inability to demonstrate appropriate
parenting skills or adequately care for R.M.

¶3             DCS investigated the allegations, removed R.M. from
Mother’s care, and placed the child with a temporary foster family until a
stable kinship placement was found. DCS filed a dependency petition
alleging Mother neglected R.M. due to Mother’s mental illness and/or
mental deficiency, as well as Mother’s inability and failure to provide for
the child’s basic needs. Following a contested hearing, the court adjudicated
R.M. dependent as to Mother. 1

¶4            The court set a case plan of family reunification, and DCS
referred Mother to a variety of services, including supervised visitation,
parent-aide services, self-referred parenting classes, psychological
consultation, and mental-health services. Initially, Mother engaged in the
parent-aide skill sessions, but within a few months, these services closed
out after Mother was incarcerated for prostitution.

¶5             In August 2019, after Mother was released from custody, DCS
re-referred her for parent-aide services. Mother inconsistently attended
skill sessions and supervised visitation. When Mother attended supervised
visits, she needed constant direction regarding R.M.’s immediate needs and

1The dependency petition was later amended to include R.M.’s biological
Father. Father is not a party to this appeal.
                                     2
                         ABELINA L. v. DCS, R.M.
                           Decision of the Court

care. In January 2020, Mother unsuccessfully closed out of parent-aide
services for the second time due to lack of engagement.

¶6           Throughout the dependency, Mother struggled with
self-harming behavior, suicidal ideations, and was hospitalized after one
suicide attempt. Mother was also inconsistent with counseling, behavioral
health appointments, and taking her prescribed mental-health medication.

¶7            The DCS case manager referred Mother for a psychological
evaluation to “determine diagnostic clarification and to provide treatment
recommendations related to her parenting abilities.” Dr. Mirkin conducted
the evaluation and recommended Mother participate in a psychiatric
evaluation, individual counseling (preferably using a Dialectical Behavior
Therapy (“DBT”) approach), adaptive behavioral skills course, supervised
visitation, and parent-aide services. Dr. Mirkin also submitted an
addendum report and testified how Mother’s lack of participation in
services would worsen her already “very poor” prognosis. Dr. Mirkin
explained the importance of Mother participating in counseling and taking
her medication in order to benefit from other services provided but did not
specify DBT as the recommended approach in the addendum.

¶8            Still, Mother refused to take prescribed medication and
participate in services offered, including vocational rehabilitation,
adaptive-skills training, and counseling. Although Mother was amenable
to the DBT counseling approach, the case manager was unable to reach her
after numerous attempts to make a referral.

¶9             In late July 2020, upon DCS’s request, the juvenile court
changed the case plan from family reunification to severance and adoption.
DCS moved to terminate Mother’s parental rights. Following a severance
trial in January 2021, the juvenile court terminated Mother’s parental rights
based on her mental illness or deficiency, under A.R.S. § 8-533(B)(3), and
fifteen months in an out-of-home placement, under A.R.S. § 8-533(B)(8)(c).
The juvenile court found DCS made reasonable and diligent efforts to
reunify Mother and her child. See Mary Ellen C. v. Ariz. Dep’t of Econ. Sec.,
193 Ariz. 185, 192, ¶ 33 (App. 1999); A.R.S. § 8-533(B)(8)(c).

¶10            Mother timely appealed. We have jurisdiction under Article
6, Section 9, of the Arizona Constitution, A.R.S. §§ 8-235(A), 12-120.21(A)(1),
-2101(A)(1), and Arizona Rule of Procedure for the Juvenile Court 103(A).




                                      3
                          ABELINA L. v. DCS, R.M.
                            Decision of the Court

                                DISCUSSION

¶11            We review a severance ruling for an abuse of discretion,
accepting the court’s factual findings unless clearly erroneous, Mary Lou C.
v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004), and view the
evidence in the light most favorable to sustaining the court’s ruling, Manuel
M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 207, ¶ 2 (App. 2008). Because the
juvenile court “is in the best position to weigh the evidence, observe the
parties, judge the credibility of witnesses, and resolve disputed facts,” we
will affirm an order terminating parental rights if reasonable evidence
supports the order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93, ¶ 18
(App. 2009) (quoting Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334,
¶ 4 (App. 2004)).

¶12            “To justify termination of the parent-child relationship, the
[juvenile] court must find, by clear and convincing evidence, at least one of
the statutory grounds set out in [A.R.S. §] 8-533,” Michael J. v. Ariz. Dep’t of
Econ. Sec., 196 Ariz. 246, 249, ¶ 12 (2000), and find, by a preponderance of
the evidence, that termination is in the best interests of the child, Kent K. v.
Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005).

¶13            Mother only challenges whether DCS made diligent efforts at
reunification and does not challenge the juvenile court’s statutory findings,
or that termination of the parent-child relationship was in R.M.’s best
interests. See ARCAP 13(a) (requiring appellant’s brief contain a statement
of issues for review, supporting legal authority, references to the record,
and reasons for each contention); Crystal E. v. Dep’t of Child Safety, 241 Ariz.
576, 578, ¶ 6 (App. 2017) (“[W]e adhere to the policy that it is generally not
our role to sua sponte address issues not raised by the appellant.”); Christina
G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 234, ¶ 14 n.6 (App. 2011)
(recognizing the failure to develop an argument on appeal usually results
in abandonment and waiver of the issue).

¶14          DCS must prove it made diligent efforts to provide
appropriate reunification services leading up to the termination of parental
rights. Mary Ellen C., 193 Ariz. at 192, ¶ 33 (“Arizona courts have long
required the State, in mental-illness-based severances . . . to demonstrate
that it has made a reasonable effort to preserve the family.”); A.R.S.
§ 8-533(B)(8) (as a prerequisite to termination under the out-of-home
placement ground, DCS must make “a diligent effort to provide
appropriate reunification services”). Mother’s sole contention on appeal is
that DCS did not fulfill its obligation to provide her with those services.


                                        4
                         ABELINA L. v. DCS, R.M.
                           Decision of the Court

¶15            More specifically, Mother claims DCS’s efforts were
insufficient because, although DCS offered counseling, DCS did not entirely
follow the counseling approach recommended in Dr. Mirkin’s initial report.
We are not persuaded. DCS provided Mother with a variety of services,
including supervised visitation, parent-aide services, self-referred
parenting classes, psychological consultation, and mental-health services,
which entailed, vocational rehabilitation, adaptive-skills training, and
counseling. Though Mother did not participate in the DBT counseling
approach recommended by Dr. Mirkin, the record shows Mother did not
respond when DCS attempted to provide the same. Further, although Dr.
Mirkin’s initial report recommended DBT, the addendum report did not
mention it.

¶16            DCS is only required to provide Mother with “the time and
opportunity to participate in programs designed to help her become an
effective parent.” Maricopa Cnty. Juv. Action No. JS-501904, 180 Ariz. 348, 353
(App. 1994). Regardless of the type of service Mother believed she was
entitled to, DCS is not required to provide every conceivable service or
ensure Mother participates in each service it offers. Id. Furthermore, if
Mother believed DCS was not making diligent or reasonable reunification
efforts, “it was incumbent on her to promptly bring those concerns to the
attention of the juvenile court.” Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234
Ariz. 174, 179, ¶ 18 (App. 2014). And “in the absence of an objection
challenging the type or manner of services, Mother has waived the right to
argue for the first time on appeal that [DCS] failed to offer appropriate
reunification services.” Id. Further, the requirement that DCS provide
reunification efforts does “not oblige the State to undertake rehabilitative
measures that are futile.” Mary Ellen C., 193 Ariz. at 192, ¶ 34. Here, Mother
inconsistently participated in services DCS offered and eventually refused
to take prescribed medication and participate in mental health services
altogether. Mother has shown no error.

                               CONCLUSION

¶17          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights to her child.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA 5